919 F.2d 739
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William D. EGTS, Jr., Defendant-Appellant.
No. 90-3397.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.

Before MERRITT, Chief Judge;  NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
William D. Egts, Jr., a federal prisoner, appeals pro se from the district court's denial of his motion for jail time credit.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Egts was serving a state sentence when he was brought before the federal district court pursuant to a writ of habeas corpus ad prosequendum on August 21, 1987.  He entered a guilty plea to possession of unregistered firearms on September 21, 1987, and on January 25, 1988, was sentenced to a term of five years imprisonment to run concurrently with his state sentence.  In this motion, he sought credit toward his federal sentence for the time from August 21, 1987, until January 25, 1988, citing 18 U.S.C. Sec. 3568.  The district court denied the motion and this appeal followed.


3
Upon review, this court concludes that Egts's motion was properly denied.  Egts was not entitled to credit toward his federal sentence under 18 U.S.C. Sec. 3568 because his detention was not exclusively due to the federal charges he was facing.  Rather, he was serving a state sentence at the time and received credit toward that sentence for the time in question.   See United States v. Brown, 753 F.2d 455, 456 (5th Cir.1985) (per curiam);  United States v. Blankenship, 733 F.2d 433, 434 (6th Cir.1984).


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.